Citation Nr: 0610529	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  03-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 15, 
1996 for the award of service connection for chronic 
bronchitis with bronchiectasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 determination that 
denied the benefits sought.  A notice of disagreement (NOD) 
was received in October 2002.  A statement of the case (SOC) 
was issued in March 2003.  A substantive appeal was received 
from the veteran in April 2003.

In March 2004, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action, to 
the extent possible, the RO continued the denial of the claim 
(as reflected in the July 2005 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In February 1977, the RO denied service connection for 
asthma; although notified of the denial, the veteran did not 
initiate an appeal, and, in March 2004, the Board determined 
that the February 1977 denial was not clearly and 
unmistakably erroneous.

3.  On October 15, 1996, the RO received the veteran's 
request to reopen the claim for service connection for a 
respiratory disorder; following receipt of an August 1999 
examination report, the RO ultimately reopened the claim and 
granted service connection for chronic bronchitis with 
bronchiectasis, effective the date of the claim to reopen.  

4.  Prior to October 15, 1996, there was no pending claim 
pursuant to which the benefits awarded could have been 
granted.

CONCLUSION OF LAW

The claim for an effective date prior to October 15, 1996 for 
the award of service connection for chronic bronchitis with 
bronchiectasis is without legal merit.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

In this case, the veteran and his representative have been 
notified of the reasons for the denial of the claim, and have 
been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed him.  As will be explained below, the claim 
on appeal lacks legal merit; hence, the duties to notify and 
assist imposed by the VCAA are not applicable in this appeal.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).



II. Analysis

Generally, the effective date of an award based on, inter 
alia, an original claim or a claim reopened after a final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application for that disability.  38 U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from active service;  otherwise, 
the effective date is the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§  5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, the RO granted service connection for chronic 
bronchitis with bronchiectasis, effective October 15, 1996, 
the date of receipt of the veteran's request to reopen a 
previously denied claim for service connection.  The veteran 
has requested a grant of service connection from October 13, 
1976, the date he first filed a claim for service connection 
for the disability at issue.  However, the Board finds that 
there is no legal basis to assign an effective date for such 
award at any time prior to October 16, 1996.

The basic facts of this case are not in dispute.  In February 
1977, the RO denied the veteran service connection for 
asthma.  The veteran was notified of this decision in April 
1977, but did not  initiate an appeal of this determination.  
As such, that decision is final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  Further, in March 2004, the Board determined that 
the February 1977 RO decision was not clearly and 
unmistakably erroneous.  See 38 C.F.R. § 3.105(e).  As the 
February 1977 determination remains final, the prior claim 
was finally resolved, and an effective prior to the date of 
the February 1977 rating decision s legally precluded. 

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  

The Board also points out that, while the VA does have a duty 
to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  

In this case, following the RO's February 1977 denial, the 
first document that can be construed as a request to reopen 
the previously denied claim for service connection for a 
respiratory disability was filed on October 15, 1996.  In a 
November 1999 rating decision, the RO reopened the claim and 
granted service connection on the basis of an August 1999 
examination report that, in part, reflected a diagnosis of 
bronchitis with bronchiectasis.  

Accordingly, on these facts, October 15, 1996 (the date of 
the request to reopen) is the earliest possible effective 
date for the award of service connection.  The pertinent 
legal authority governing effective dates is clear and 
specific, and the Board is bound by such authority.  As there 
is no legal basis for assignment of any earlier effective 
date, the claim on appeal must be denied.  Where, as here, 
the law and not the evidence is dispositive, the matters on 
appeal must be terminated or denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than October 15, 1996 for the award 
of service connection for chronic bronchitis with 
bronchiectasis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


